Citation Nr: 0518281	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  00-03 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or at the housebound 
rate.

2.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The veteran served on active duty from June 1979 to September 
1992.

The instant appeal as to the claim for special monthly 
compensation arose from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Louisville, Kentucky, which denied a claim for special 
monthly compensation.  This case was previously remanded by 
the Board of Veterans' Appeals (Board) in March 2001 and June 
2003 for further development and for due process reasons.

The claim for an increased rating for hypertension arose from 
a January 2005 rating decision which denied a claim for 
increase.  The issue of entitlement to an increased rating 
for hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection is in effect for rheumatoid arthritis 
of the right hand, rated 40 percent disabling; rheumatoid 
arthritis of the left hand, rated 30 percent disabling; 
rheumatoid arthritis of the right shoulder, rated 20 percent 
disabling; rheumatoid arthritis of the left shoulder, rated 
20 percent disabling; rheumatoid arthritis of the right 
wrist, rated 10 percent disabling; rheumatoid arthritis of 
the left wrist, rated 10 percent disabling; rheumatoid 
arthritis of the right knee, rated 10 percent disabling; 
rheumatoid arthritis of the left knee, rated 10 percent 
disabling; rheumatoid arthritis of the right ankle, rated 10 
percent disabling; rheumatoid arthritis of the left ankle, 
rated 10 percent disabling; rheumatoid arthritis of the right 
foot, rated 10 percent disabling; rheumatoid arthritis of the 
left foot, rated 10 percent disabling; bilateral heel spurs, 
rated 10 percent disabling; hypertension, rated 10 percent 
disabling; rheumatoid arthritis of the right elbow, rated 0 
percent disabling; rheumatoid arthritis of the left elbow, 
rated 0 percent disabling; rheumatoid arthritis of the right 
hip, rated 0 percent disabling; hemorrhoids, rated 0 percent 
disabling; alopecia areata, rated 0 percent disabling; and 
dry eyes, rated 0 percent disabling.  A combined disability 
rating of 100 percent is in effect, and the veteran has a 
total rating for compensation purposes based upon individual 
unemployability (TDIU).

2.  The veteran's service-connected disabilities do not 
render him unable to care for his daily needs without the 
regular aid and attendance of another person, or render him 
unable to protect himself from the hazards and dangers 
incident to his daily environment.


CONCLUSION OF LAW

The criteria for an award of special monthly compensation 
based on the need for regular aid and attendance of another 
person or at the housebound rate are not met. 38 U.S.C.A. 
§ 1114 (West 2002); 38 C.F.R. §§ 3.350(b)(3), (h)(3)(i), 
3.352(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has contended that his service-connected 
disabilities, particularly his service-connected rheumatoid 
arthritis, warrants higher compensation as provided by an aid 
and attendance or housebound benefit.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act (VCAA) which eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and provided an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.

The United States Court of Appeals for Veterans Claims 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

The Board finds that the appellant was provided proper VCAA 
notice with respect to this case.  The appellant was provided 
with a VCAA letters dated April 26, 2001, and January 8, 
2004.  Those letters provided content complying notice to the 
claimant regarding what information and evidence was needed 
to substantiate his claim, as well as what information and 
evidence must be submitted by him, and what information and 
evidence would be obtained by VA.  The letters advised him 
what evidence was needed to establish entitlement to a grant 
of special monthly compensation based on aid and attendance 
or at the housebound rate.  The letters advised him that VA 
would attempt to get any relevant VA and private medical 
evidence which he identified.  The letter also informed him 
that he needed to provide enough information about his 
records so that they could be requested.  

With regard to the fourth element of notice, the Board notes 
that VA has not literally requested the veteran to provide 
"any evidence in his possession" that pertains to his 
claim.  However, as a practical matter, he has been fully 
notified of the need to provide such evidence.  As noted 
above, the VCAA notice letters of record informed the veteran 
of his and VA's respective responsibilities in obtaining 
evidence, and notified him that he was ultimately responsible 
for providing the information and evidence to support his 
claim.  Given this correspondence, it is untenable that the 
veteran would have refrained from submitting any relevant 
evidence he might have had.  Accordingly, the Board is 
satisfied that the veteran has been adequately informed of 
the need to submit relevant evidence in his possession, and 
that the Board may proceed to an appellate decision without 
risk of prejudice.  See also VAOPGCPREC 1-2004, 69 Fed. Reg. 
25,174 (May 5, 2004) (holding that the Court's statement in 
Pelegrini, to the effect that 38 U.S.C.A. §§  U.S.C.A. § 
5103(a) and 38 U.S.C.A. §§  C.F.R. § 3.159(b)(1) require VA 
to include this fourth element as part of its VCAA notice, is 
obiter dictum and not binding on VA).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 U.S.C.A. §§  C.F.R. § 20.1102 (harmless error).  In this 
case, because each of the four content requirements of VCAA 
notice have been fully satisfied, any error in not providing 
a single notice to the appellant covering all content 
requirements is harmless error.  

With respect to the VA's duty to assist, the appellant has 
provided written statements supporting his contentions.  VA 
developed the appellant's service medical records and VA 
treatment records.  The appellant has not identified any 
additional pertinent evidence.  The Board is not aware of a 
basis for speculating that relevant evidence exists that VA 
has not obtained or attempted to obtain.  The duty to assist 
also includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 U.S.C.A. §§  U.S.C.A. § 5103A(d)(1).  Several 
VA medical examinations and opinions have been obtained with 
respect to the issue on appeal.  Accordingly, the Board does 
not find that further examination is necessary.

In the circumstances of this case, additional efforts to 
assist or notify him in accordance with the VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. §§  U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

Review of the record reveals that the appellant has been 
assigned a 100 percent combined disability evaluation since 
December 10, 1998, and that he had been receiving TDIU 
benefits since December 7, 1996.  His disabilities as 
currently classified by the originating agency are rheumatoid 
arthritis of the right hand, rated 40 percent disabling; 
rheumatoid arthritis of the left hand, rated 30 percent 
disabling; rheumatoid arthritis of the right shoulder, rated 
20 percent disabling; rheumatoid arthritis of the left 
shoulder, rated 20 percent disabling; rheumatoid arthritis of 
the right wrist, rated 10 percent disabling; rheumatoid 
arthritis of the left wrist, rated 10 percent disabling; 
rheumatoid arthritis of the right knee, rated 10 percent 
disabling; rheumatoid arthritis of the left knee, rated 10 
percent; rheumatoid arthritis of the right ankle, rated 10 
percent disabling; rheumatoid arthritis of the left ankle, 
rated 10 percent disabling; rheumatoid arthritis of the right 
foot, rated 10 percent disabling; rheumatoid arthritis of the 
left foot, rated 10 percent disabling; bilateral heel spurs, 
rated 10 percent disabling; hypertension, rated 10 percent 
disabling; rheumatoid arthritis of the right elbow, rated 0 
percent disabling; rheumatoid arthritis of the left elbow, 
rated 0 percent disabling; rheumatoid arthritis of the right 
hip, rated 0 percent disabling; hemorrhoids, rated 0 percent 
disabling; alopecia areata, rated 0 percent disabling; and 
dry eyes, rated 0 percent disabling.  A combined disability 
rating of 100 percent is in effect, and the veteran has a 
total rating for compensation purposes based upon individual 
unemployability (TDIU).

The criteria for determining whether increased compensation 
is payable by reason of need of aid and attendance due to 
service-connected disability or at the housebound rate are 
set forth in 38 C.F.R. § 3.352, and in pertinent part 
provide:

(a) Basic criteria for regular aid and 
attendance and permanently bedridden.  
The following will be accorded 
consideration in determining the need for 
regular aid and attendance 
(§ 3.351(c)(3): inability of claimant to 
dress or undress himself (herself), or to 
keep himself (herself) ordinarily clean 
and presentable; frequent need of 
adjustment of any special prosthetic or 
orthopedic appliances which by reason of 
the particular disability cannot be done 
without aid (this will not include the 
adjustment of appliances which normal 
persons would be unable to adjust without 
aid, such as supports, belts, lacing at 
the back, etc.); inability of claimant to 
feed himself (herself) through loss of 
coordination of upper extremities or 
through extreme weakness; inability to 
attend to the wants of nature; or 
incapacity, physical or mental, which 
requires care or assistance on a regular 
basis to protect the claimant from 
hazards or dangers incident to his or her 
daily environment.  "Bedridden" will be 
a proper basis for the determination.  
For the purpose of this paragraph 
"bedridden" will be that condition 
which, through its essential character, 
actually requires that the claimant 
remain in bed.  The fact that claimant 
has voluntarily taken to bed or that a 
physician has prescribed rest in bed for 
the greater or lesser part of the day to 
promote convalescence or cure will not 
suffice.  It is not required that all of 
the disabling conditions enumerated in 
this paragraph be found to exist before a 
favorable rating may be made.  The 
particular personal functions which the 
veteran is unable to perform should be 
considered in connection with his or her 
condition as a whole.  It is only 
necessary that the evidence establish 
that the veteran is so helpless as to 
need regular aid and attendance, not that 
there be a constant need.  Determinations 
that the veteran is so helpless, as to be 
in need of regular aid and attendance 
will not be based solely upon an opinion 
that the claimant's condition is such as 
would require him or her to be in bed.  
They must be based on the actual 
requirement of personal assistance from 
others.

Entitlement to aid and attendance benefits is predicated on 
the objective evidence of record demonstrating that the 
appellant is so disabled as to require the regular aid and 
attendance of another person.  It is the essential contention 
in this case that the appellant's service-connected 
disabilities make it difficult for him to take care of 
himself.  

After review of the evidence of record, the undersigned 
concludes that the evidence does not demonstrate that the 
appellant is so severely disabled as to need the regular aid 
and assistance of another person.  Significantly, a June 1999 
handwritten aid and attendance/housebound examination noted 
that the veteran could ambulate with mild difficulty, could 
walk one block, and could walk without the assistance of 
another person.  It was also noted that the veteran was not 
incontinent.  Significantly, in the additional remarks 
section of the examination, in what appears to be very 
different handwriting from that used in the remainder of the 
examination it was noted "need regular aid and attendance."  
Regardless of whether this statement was added by the 
examining physician, the Board finds that the preponderance 
of the evidence does not demonstrate the need for aid and 
attendance.

This is so because the majority of the medical evidence of 
record on this question reveals that aid and attendance is 
not warranted.  In addition, the veteran's statements about 
his abilities indicate that aid and attendance is not 
required.  For example, during a June 2001 occupational 
therapy assessment, while the veteran reported that he was 
totally dependent; that he could not care for himself due to 
low energy; that his girlfriend helped him dress, wash his 
hair, shaved him, and did all the cooking, he also reported 
that he was able to go to the toilet by himself, that he 
could get in and out of the shower himself, and that he did 
not have any adaptive equipment in the bathroom.  Moreover, 
the evaluator noticed that despite the veteran's inability to 
register any measurement on the grip and pinch tools, he did 
perform tasks that demonstrated he could grasp and pinch like 
manipulating 1/2 inch pegs, opening tightly sealed containers, 
fastening and unfastening Velcro straps, and demonstrating 
the use of knife, fork, and spoon.  Further, the assessor 
opined that despite the veteran's report that he used knuckle 
warmers constantly, the lack of wear on the warmers indicated 
little use.

In addition, a June 2001 aid and attendance examination 
report noted that the veteran was able to drive, that he was 
not bedridden, that he had normal visual acuity, and that he 
would be able to protect himself from the hazards of his 
daily environment, like leaving the house if it caught on 
fire.  His posture and gait were within normal limits without 
the use of any assistive devices.  Again, the examiner noted 
a discrepancy between the ability level reported by the 
veteran and the functional performance at the time of the 
examination.  For example, the examiner noted that while the 
veteran reported that he needed utensils to assist with 
eating, he had "no problems" tying his shoes, fastening his 
belt, and getting dressed after the examination.

In January 2003 the veteran underwent yet another assessment 
of his abilities.  The veteran reported that he was living in 
a handicapped accessible house which made things easier for 
him and that most days he was able to perform his activities 
of daily living.  He reported that most days he was home by 
himself as his wife worked outside the home as a nurse.  The 
veteran reported that some days he had more difficulty with 
shaving and other activities and that his wife pre-prepared 
most of his meals so he just had to heat them up.  The 
examiner noted that "he is able to feed, bathe, shave, and 
dress himself, get out of bed, remain out of bed all day, 
walk, get out of doors, and take exercise.  The examiner also 
noted that he was not bedridden, that he did not need an 
attendant at the examination, and that his vision was better 
than 5/200.  

The examiner opined that the veteran was not housebound and 
was not in need of aid and attendance.  The examiner noted 
that veteran's reports that he had half bad days and half 
good days and that the day of the examination was a good day 
and that his need for aid and attendance was totally 
dependent on his rheumatoid arthritis.  However, the examiner 
noted that his review of the file, including VA treatment 
records, revealed that the veteran's rheumatoid arthritis was 
stable, that he was doing well on his medication, and that 
both physical therapy and occupational therapy thought he was 
capable of self-care.

In addition to the opinions of the medical professionals, the 
VA treatment records reveal that the veteran was ambulating 
well (February 2001); was doing weight lifting (September 
2001); was having no problems with activities of daily living 
(January 2002, February 2002, February 2003); and was even 
jogging several times a week (August 2004 and October 2004).

Thus, the medical evidence consistently indicates that the 
veteran is well-nourished, that he is well-developed, that he 
can dress and undress himself, that he can keep himself clean 
and presentable, that he can feed himself, that he can attend 
to the wants of nature by himself, that he can drive, that he 
is able to get around without the use of assistive devices, 
and that he can protect himself from the hazards and dangers 
incident to his daily environment.

In light of these findings, the Board has determined that 
entitlement to special monthly compensation benefits based on 
the need for regular aid and attendance is not warranted.

The appellant is also seeking special monthly compensation 
benefits at the housebound rate.  Entitlement to these 
benefits is predicated on the evidence of record showing that 
the appellant has one single disability ratable 100 percent 
disabling and has additional disabilities independently 
ratable 60 percent or more disabling: or, in addition to the 
100 percent disability evaluation, is demonstrably housebound 
due to disability.  In this case none of these criteria have 
been met.

Although the Board is remanding the issue of entitlement to 
an increased rating for hypertension in this decision, the 
Board does not find that a grant of benefits by the RO will 
change the outcome with regard to the denial of special 
monthly compensation at the housebound rate.  This is so 
because the evidence of record does not reveal that the 
veteran's hypertension warrants a significantly higher 
disability rating.  The Board notes that the evidence of 
record does not show that the criteria for a higher 
disability rating for hypertension have been met, and the RO 
has denied an increased rating for hypertension as recently 
as January 2005.

Additionally, the clinical data do not demonstrate that the 
appellant is confined to his dwelling or the immediate 
premises due to disability.  The VA examination reports noted 
above clearly show that the appellant was not confined to his 
home, and the Board notes that he regularly left his home to 
seek outpatient treatment at VA facilities.  Thus, there is 
no legal basis upon which entitlement to housebound status 
may be established.


ORDER

Special monthly compensation based on the need for regular 
aid and attendance or at the housebound rate is denied.


REMAND

In this case, the RO scheduled the veteran for a VA 
hypertension examination in December 2004.  The examination 
report noted that no examination could be completed at that 
time because the veteran was only in the physician's office 
for 30 seconds before his anger overcame him and he "got up, 
stormed out of the door, cursing, and left."  

The veteran is advised that, while VA has a duty to assist 
the appellant in the development of his claim, that duty is 
not "a one-way street."  If a claimant wishes help, he 
cannot passively wait for it, nor can he refuse to 
participate in the process.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), aff'd on reconsideration, 1 Vet. App. 
406 (1991).

The veteran is further advised that, pursuant to the 
provisions of 38 C.F.R. § 3.655(b) (2004), where a claimant, 
without good cause, fails to report for an examination 
scheduled in conjunction with a claim for increase, "the 
claim shall be denied."  Failing to report for an 
examination can also consist of non-participation, like 
leaving the office before the examination is complete, or 
before it has even begun.  Absent the veteran's willingness 
to report for and cooperate with the scheduled VA 
hypertension examination, a favorable decision in this case 
is not possible.  See Engelke v. Gober, 10 Vet. App. 396 
(1997).

For the reasons stated, this case is REMANDED to the RO via 
the AMC for the following actions:

1.  The RO should arrange to have the 
veteran scheduled for a VA hypertension 
examination to assess the severity of the 
veteran's hypertension.  The examiner 
should review the claims folder in 
connection with the examination.  The 
examiner should opine as to whether the 
veteran's diastolic pressure is 
predominantly 100 or more, or systolic 
pressure predominantly 160 or more; or 
diastolic pressure predominantly 110 or 
more, or; systolic pressure predominantly 
200 or more; or diastolic pressure  
predominantly 120 or more; or diastolic 
pressure is predominantly 130 or more.  A 
complete rationale for all opinions 
should be provided.

2.  The RO should readjudicate the 
appellant's claim for an increased rating 
with consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained by 
the RO pursuant to this remand.  In the 
event that the veteran's claim remains 
denied, he and his representative, if 
applicable, should be provided with an 
appropriate supplemental statement of the 
case and an opportunity to respond.

Thereafter, and the case should be returned to the Board for 
further appellate consideration if otherwise in order.  The 
appellant need take no action until otherwise notified.  The 
Board intimates no opinion as to the final outcome warranted 
in this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


